FLORIDA SUPREME COURT

                      NOTICE OF CORRECTION
                                                             DATE: January 9, 2020

CASE OF: ADVISORY OPINION TO THE ATTORNEY GENERAL RE:
         RAISING FLORIDA'S MINIMUM

DOCKET NO.: SC18-548                   OPINION FILED: December 19, 2019

                       ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On page 16, added Jon L. Mills of Boies Schiller Flexner LLP, Miami, Florida,
John B. Morgan of Morgan and Morgan, P.A., and Andrew M. Starling, Orlando,
Florida, on behalf of Florida for a Fair Wage, as an interested party, to the list of
attorneys.

SIGNED: OPINION CLERK


The corrected hard copy will follow.